PER CURIAM
Defendant appeals the sentences imposed after his conviction for two separate charges of burglary in the second degree. In each case the court sentenced defendant to five years imprisonment with a two and one-half year minimum term pursuant to ORS 144.110(1). The judgment order specifies that the sentences are to run consecutively.
Defendant first contends the sentences imposed were excessive and constitute cruel and unusual punishment. They are not. State v. Dinkel, 34 Or App 375, 579 P2d 245 (1978), rev den 285 Or 195 (1979).
He next argues that the court had no authority to impose minimum terms of imprisonment pursuant to ORS 144.110(1). The same argument was rejected in State v. Turner, 296 Or 451, 676 P2d 873 (1984).
The court, in its oral pronouncement of sentence, ordered that the sentences run concurrently. The judgment specifies consecutive sentences. The state concedes that there was a scrivener’s error in drafting the written judgment order.
The judgment order is modified to provide that the sentences imposed are to be served concurrently. Affirmed as modified.